UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

STANLEY L. HOWARD,
Plaintitt, DECISION & ORDER
L7-cv-6042-EAW-JWF
Vv.

CORRECTION OFFICER JAMES A. COBURN,
et al.,
Defendants.

 

Preliminary Statement

 

Proceeding pro se plaintiff Stanley L. Howard (“plaintif£” or
“Howard”’) commenced this action on January 18, 2017, seeking relief
pursuant to 42 U.S.C, $1983. Plaintiff alleges that, during his
confinement at “Attica Cérrectional Facility, defendants used
excessive Forde’ in violation of his Eighth Amendment rights and
conducted a disciplinary hearing in violation of ‘his due process
rights. Docket # te,

“Plaintiff served requests for the production of documents on
saly 19, 2018 (Docket # 41)... Defendants responded on October 5,
2018 by providing some. documents and withholding others (Docket #
59).

Currently before ‘thé Court is plaintiff’s motion to compel
responses to these discovery requésts. Docket #78. A discovery
conference was held on March 13,°2019, during which some findings

were made. Docket # 85. The Court indicated that it would issue
a Decision and Order. confizming the findings made ‘on the record
and addressing each of plaintiff's discovery requests in turn.

After the conference, on March 18, 2019, defendants filed a

memorandum of law -epposing plaintiff's requests, but also
providing some responses to plaintiff’s requests, See Docket #
82. Defense counsel... later sent some additional . documents to

plaintiff. See Docket # 86. Plaintiff contests the substance and
sufficiency of this production. See Docket ## 87, 89-91.

This Decision and Order confirms the findings the Court made
on March 19, 2019, and, as discussed that day, addresses
plaintiff’s remaining requests.? Although it does appear that
defendants have responded to some of plaintiff's requests, for the
sake of clarity, and awn an effort to move this case along,
defendants shall provide’ all documents’ and information consistent
with this Decision’ and “Order by November 6, 2019, even if it had
been previously provided to plaintiff.

Interrogatories

As an initial matter, plaintiff raised at the conference that
defendants have apparently not responded to any of plaintiff's
interrogatories. See Docket ## 74, 83, 86. Defendants shall

answer these interrogatories by the above date.

 

i In some instances, the Ceurt quotes: directiy from plaintiff’s requests and,
in others, the Court summarizes the request for the sake of clarity.

2
Requests for Production of Documents

 

Request 1: Any other complaints or lawsuits filed against Attica
Correctional officers bearing a resemblance to the complaint made
by plaintiff.

Ruling: Granted to the extent defendants shall disclose (1)
any prior allegations or claims against defendants similar to the
allegations in this case and (2) any prior allegations or claims

involving the defendants‘ truth or veracity. gée Redd v. City of

 

Rochester, No. 15-CV-6049, 2016 WL 4702831, at *2 (W.D.N.Y¥. Sept.
7, 2016) (“Disciplinary records of defendants are normally
discoverable in § 1983. attions insofar as such prior complaints
concern (1) the truth é6r veracity of the defendant or (2) similar
conduct to the type of allegations made in this case - namely,
unlawful strip searches.”); Simcoe _v. Gray, No. 10-CV-6531, 2012
WL 1044505, at *3 (W.D.N.¥. Mar. 28, 2012) (citing Chatman v.
Felker, No. CIV $-03-2415 JAM KIM P, 2009 WL 173515, at *5-6 (E.D.

Cal. Jan. 23, 2009)); Session v. Rodriguez, No. 3:03Cv0943 (AWT) ,

 

2008 Wh 2338123, at *2 (D. Conn. June 4, 2008); Cox_v. McClellan,

174 F.R.D. 32, 34 (W.D.N.Y¥. 1997).

Request 2: Policies or directives from Attica Correctional
Facility regarding the use of handcuffs.
Ruling: Satisfied by defendants’ document responses (Docket

# 59, Ex. A).
Request 3: Policies or directives from Attica Correctional
Facility regarding the use of force.
Ruling: Satisfied by defendants’ document responses (Docket
# 59, Ex. 8B). |
Request 4: Policies or directives from Attica Correctional
Facility regarding fire and safety procedures in processing injury
photographs, nursing staff procedures for taking injury
photographs of inmates, as well as color photos of plaintiff and
Defendant Coburn following the incident.
Ruling: Satisfied by defendants’ document responses (Bocket
# 59, Ex. B and C).
Request 5: All sick call requests sheets from 8-25-15 to 10/5/18.
Ruling: Denied ag moot. Defense counsel indicated that there
were no sick call requests for this time period.
Request 6: All medical reports on C.O. Coburn and C,.O. Rejman
following the alleged incident including reports from e.0.
Coburn’s personal phySician on any and all injuries and any ongoing
medical conditions or injuries as a result of this incident.
Ruling: Satisfied by defendants’ document responses (Docket
# 59, Ex. D}.
Request 7: No request 7 was included in the demands.
Request 8: “Any logs, lists or other documents created by any
Attica CF staff member or any other Department of Correction

employee or official in response to a grievance filed by the
Plaintiff Erom 8-5-15 to 10-15-15 concerning his medical care,
being assaulted by state, fearing for his safety at Attica CF or
any appeals of that grievance, with its investigation instructions
and actions reported.”

Ruling: Satisfied.
Request 9: “Any logs, lists or other documents created by any
Attica CF staff member or any other Department of Correction
employee or official in response to a grievance/ letter filed by
an inmate at Attica (CF) or any bocc’s facility on Officer's
Biekert, Bly Kingsley, Hopkins, Puma or Puna, Keith Swack, Sean
Warner and Matthew Rademacher from the 2011 beating of an inmate
at Attica CF up to the date of your response.”

Ruling: Granted to the extent consistent with the Court’s
ruling on Request 1 and denied in all other respects.
Request 10: “Any documents, briefs, sentencing minutes, Grand Jury
Minutes, settlement arguments made and DOCC’s memoranda posted on
the 2011 arrest, lawsuits in 2015 and any other like and similar
court proceedings concerning staff at Attica CF assaulting inmates
and what actions were taken by the Superintendent(s) and the
court(s). The 2011 Officer Warner, Rademacher and Swack plead
agreements along with the 2015 Officers plead agreements [sic] .”

Ruling: Satisfied in defendants’ document responses {Docket
# 59 at 4).

Request 11: No request 11 was included in demands.
Request 12: “Any and all documents, including but not limited to
medical records at Attica CF, ECMC [Hospital] the night Plaintiff
was seen, treated and released on 8-28-15, any logs, lists,
progress notes, pain medications given and names of all staff who
attended with the Plaintiff at ECMC. Two women from Prea, two
nurses from ECMC, two corrections [officers] from Attica and [an]
OSI agent from Albany names are requested.”

Ruling: Granted. To receive the documénts, however,

plaintiff must execute a HIPAA release form for ECMC and return it
to defendants’ counsel.
Request 13: “Any document, list, log or report of the Plaintiff's
[chronological] history of each cell he was housed in from 8-1-15
to 12-15-16 at Attica CF and other {facilities}! after being housed
at Attica.”

Ruling: Granted to the extent the facility retains documents
as to specific cell location. Defendants previously provided a
chronological history printout (Docket # 59, Ex. F).

Request 14: “Any documents, log or list from the SHU area at Attica
CF pertaining to the entire time Plaintiff was there when other
inmates were assaulted, harassed and [threatened] at Attica CF in
their SHU housing [area]: Who complain of those assaults and the
length of time I did in SHU from 8-28-15 until March 1, 2016! The

floor [plans] to the OM Post outside the A&B messhalls [sic] at
Attica CF and who were the Sgt’s [sic] or supervisors’ on that
duty post 8-28-15 morning time."

Ruling: Denied as compromising security and safety of other
inmates.

Request 15: “Any medical and mental health records for Officer
Coburn that concerns his alleged [psychological] and emotional
distress.” |

Ruling: Satisfied in defendants’ document responses (Docket

# 59, Ex. D).
Request 16: “Any FBI reports, investigational or otherwise
pertaining to [an] incident in early 2015 involving [an] inmates
eye getting knock out two weeks before he went home and the
reports, logs, documents and regulations that came from the special
committee that was rormed due to that assault on inmate by staff
at Attica CF in 2015 and now caméra’s [sic] all over.”

Ruling: Granted insofar as defense counsel. shall provide a
copy of any such FBI or DOJ report if it is publicly available and
denied in all other respects. Plaintiff may contact prisoner legal
services for assistance in contacting FBI or DOJ regarding such a
report.

Request 16: (sic) “Any policy, documents, instructions, memoranda,
or reason(s) for why all the camera’s [sic] was placed at Attica
CF due EO the FBI and. special appointed committee's

investigation(s) in 2015.”
Ruling: Denied.

Request 17: “All inmates who were at the special appointed
committee meetings being asked for options to stop assaults on
inmates from Attica Corr. Fac. Staff members in 2015, all logs and
meeting transcripts pertaining to the assaults on inmates from
scaff.” |

Ruling: Denied. None of those individuals are parties in
this case nor is it relevant to the case.

Request 18: “Asking for any misbehavior reports written on inmates
on charges of assault on etaff at Attica (CF) in 2011 to 2016."

Ruling: Denied.

Request 19: “Any lawsuits against Attica staff members from 2011
bo 2016 involving the same cause(s) of action the Plaintiff
complaint is pertaining to. All photographs of inmates who had
injuries from being assaulted. Attica CF staff members between
2611 to 2015.”

Ruling: Granted only to the extent consistent with the Court’s
ruling on Request 1 and denied in all other respects. Defendants
shall therefore disclose (1) any prior allegations or claims
against defendants similar to the allegations in this case and (2)
any prior allegations or claims involving the defendants’ truth or
veracity.

Request 20: “Any names, Din [sic] numbers and current housing

location of the inmates who were housed on the two gallerys [sic]
in A-Block that the Plaintiff was housed in for the entire time at
Attica CF. i.e. the neighbors of the Plaintiff five cells each
side of him while he was housed on those two A-Block companys
[sic], housed in MHU RCTP cell #7, SHU cell Plaintiff was in and
Southport cells, All inmates who was housed near the Plaintiff
from 8-11-15 to 2-3-16.”

Ruling: In a letter to the Court dated March 25, 2015, defense
counsel indicated that plaintiff had sent a list of questions he
wanted to ask the above witnesses and defendants objected to those
questions arguing that they are improper and a “series of
‘interrogatories’ and exhibits essentially instructing the
recipient as to exactly what Plaintiff wishes them to testify to.”
Plaintiff is reminded that the questions should be open-ended and
allow the recipient to, should he so choose, respond by indicating
what he knows. For example, plaintiff may ask “what did you
witness?” but not “did you witness .. .” Plaintiff may not
testify for the recipient.

Plaintiff's request is therefore granted insofar as plaintiff
may send another letter to defense counsel outlining the open-
ended questions he would like to ask the witnesses identified by
defendants in their opposition (Docket # 82, at 3) as currently
incarcerated, to wit Anderson # 10-A-1152 and Levirra # O01-A-4176.
Defense counsel will then send plaintiff's questions to the above

witnesses with directions that, should they wish to answer the
questions, they should send their responses directly to the Court.
Tf the Court receives any such responses, it will forward them to
plaintiff.

Request 21: The identities of the two admissions officers in the
MHU RCTP on 8/28/15 and identities of the MHU and Medical nurse on
duty on that date and information regarding how long another inmate
(“Marshal”) was housed in “seven cell” in the RCTP in August 2015,
along with his name, current housing location.

Ruling: Satisfied in defendants’ opposition to plaintiff’s

motion (Docket # 82, at 3).
Request 22: Copies of memorandum from Superintendents Noeth and
Artus to the plaintiff as well as ary responses to letters or
grievances from plaintiff from 8/5/15 to 10/31/15, and policy on
whether a supervisor must be posted at the OM post booth outside
the A and B mess halls.

Ruling: Satisfied. In a representation to the Court, defense
counsel has indicated’ that all such documents have already been
provided (Docket # 59, at 5).

Request 23: “Any policy, memorandum or custom that superintendent
Artus posed [sic] all over Attica CF to prevent assaults on inmates
like the Plaintiff from his staff in 2015.”

Ruling: Denied.

Request 24: “All log book entrys [sic] in the MHU RCTP pertaining

to Plaintiff on one on one suicide watch, the officer watching the

10
security cathera’s, handing out meals and maning [sic] the intake
desk & doing rounds 8-28-15 to 9-5-15.”

Ruling: Granted insofar as defendants shall produce any iog

book entries pertaining to or referring to plaintiff on the
specified dates.
Request 25: Documents created. between 2011 to 2016 regarding
inspections (in any way} or complaints about safety or risk of
abuse (of any kind) by staff towards inmates either formal or
informal, written or verbal and any appeals pertaining to these
issues, including responses to any documents that do exist by the
“Attica CF staff or agents at OST.” Also “photographs of the grey
gates outside A & B mess hall at Attica and DNA retrevor [sic] of
that grey gate. (DNA analysis - conducted) .”

Ruling: Denied as overly broad.

Request 26: “All documents that evidence, mention or refer to the
assaults and sexual abuse on Plaintiff by C.O. Kingsley, Biekert
or Bly the second assault & sexual abuse on 8-28-15 including but
not limited to medical records from nurses on duty, statements
from staff and OSI investigative materials, and documents relating
to subsequent staff discipline, if any.”

Ruling: Granted insofar as defendants shall send a copy of
any responsive documents to the Court for an in camera review.
Request 27: Any documents that refer to employee disciplinary

records regarding correction officer conduct as well as the results

11
at Attica From 2011 to 2017, and records of any previous dismissals
or court proceedings Eom previous placements heid by defendants
due to misconduct. Also “those detailed files, records, reports
and documents; listed or not. i.e. C.O. Pritcher arrest.”

Ruling: Granted only insofar as consistent with the Court’s

ruling on Request 1.
Request 28: “Any other documents, items of evidence, or sworn or
unsworn statements or affidavits that relate to the allegations
made in Plaintiff's complaint on the defendants and the C.0O.
workers in A-Block, MHU RCTP, and SHU area’s [sic] that is not
defendants in the second amendment complaint.”

Ruling: Denied as incomprehensible and overly broad.

Request 29: Any documents referring to any insurance policy which
might cover litigation expenses, including attorney’s fees or
other injunctive relief.

Ruling: Denied as overly broad and irrelevant.

Request 30: “Request the employee Rasta [sic] of everyone who
worked at Attica CF in 2015?"

Ruling: Satisfied. In a representation to the Court, defense
counsel has indicated that all such documents have already been
provided (Docket # 82, at 4).

Request 31: “All ground: round slips for yard, chow & showers in
the AM, PM and 3 to 11 shift from 8-12-15 to 8-28-15? I was only

given the dates for 8-20-15, 8-22-15, 8-23-15, 8-24-15, 8-27-15

12
for the AM & PM and I was only given August 20-2015, 8-21-1 [sic],
8-22-15, 8-23-15, 8-24-15, 8-26-15, & 8-27-15 for the 3 to 11
gallery round sheet from the, defendants 3nitial disclosure
discovery documents. Also request a [sic] in-camera viewing by the
court of the original gallery A-Block activity & round sheet (s)
because the copies submitted to the Plaintiff are in question.”

Ruling: Satisfied..Ina representation te the Court, defense
counsel has indicated that all such documents have already been
provided to plaintiff (Docket # 82, at 4).

Request 32: Surveillance video of the elevator leading to SHU on
8-28-15.

Ruling: Granted insofar as defense counsel will arrange for
plaintiff to have a controlled review of all video evidence.
Request 33: “All documents pertaining to the procedures for
transporting a [sic] intiate to SHU when the incident involves an
assault of any kind in the mess hail corridor?”

Ruling: Satisfied by defendants’ document responses (Docket
# 59, Ex. H).

Request 34: “All videc that views the from [sic] of the A-mess
hall and B-mess hall gates entrances on 8-28-15 the exact time of
the incident the Plaintiff complains of?”

Ruling: Granted irisofar as is consistent with the Court’s

ruling on Request 32 and denied in all other respects.

13
Request 35: All documents regarding which guards and supervisors
were on duty and assigned to the A & B mess halls on 8-28-15.

Ruling: Satisfied.
Request 36: Surveillance video of SHU area during the alleged
incident.

Ruling: Granted insofar as is consistent with the Court’s
ruling on Request 32 and denied in all other respects.
Request 37: Names of all staff on duty in SHU on 8-28-15.

Ruling: Satisfied by defendants’ document responses (Docket
# 59, EX. T).
Request 38: “All past incident reports from superintendent Artus,
Acting Super- Noeth, DSS, DSP and all the state members at Attica
involving inmates being denied, deprived & burnt on meal's, [sic]
recreation, showers in the blocks & yard, denied in-cell water &
electricty [sic] being cut off for days on end purpose or being
assaulted physically and sexually by staff for any reason from
3014-2017."

Ruling: Granted insofar as is consistent with the Court's
ruling on Request 1 and denied in all other respects.
Request 39: Any Department of Justice reports or warnings regarding
“deprivations” noted in request 38.

“Ruling: Granted insofar as is consistent with the Court's

ruling on Request 16 and denied in ali other respects.
Request 40: “All statements & documents from & about C.C.W.,
supervisor ORC L., ORC S., and Swiim [sic]. On Plaintiff's
Grievance #A-65157-15 filed on 8-17-15 with a hearing date of 12-
16-15?"

Ruling: Denied as incomprehensible. Defendants indicated in

their opposition to plaintiff's motion that they provided
Grievance file A-65157-15 in its entirety (Docket # 82 at 4, Ex.
A).
Request 41: “Request all documents of the governor office,
superintendent at Attica CF office, the OSI in Albany, the District
Attorney Office out of Wyoming County and the Commissioner Office
that pertain to the Article §75 motion paper & the Plaintiff filed
with Officer Puma/Puna and other named defendants as the parties-
vs-the Plaintiff, filed on Nov. 12 2015 [sic] with Deputy Counsel
Nancy J. Heywood, who sent a copy of the Plaintiffs Article 75
motion papers back to the Plaintiff with a copy going to the
superintendent of Attica.” .

Ruling: Denied as incomprehensible.

Request 42: “Request color photo's [sic] of the [MHU] RCTP
Admission cage area where patients are placed to strip frisk and
photo’s [sic] of cell #7 the Plaintiff was housed in, photo’s [sic]
of the room with the camera system the one on one watch Officer is
located in to watch all the OMH patients, photo’s [sic] of the

lobby desk area in distance to the cage area of admission strip

15
frisk, photo's [sic] of the OM-post area- all the way between both
grey gates you must walk crough [sic] to get to the A & B mess
hall’‘s black gates of the entrance, also photo’s [sic] are
requested of the duty officers post area(s) outside that black
gated entrance’s [sic] to both mess halls. . .”

Ruling: Denied as compromising to facility security.
Request 43: Any Article 75 complaints filed by inmates or other
staff on any of the named defendants. Also requesting any staff
complaints of fighting, harassment, or assaults between staff
members between 2011 and 2017.

Ruling: Granted insofar as is consistent with the Court's
ruling on Request 1 and denied in all other respects.
Request 44: “Request the documents showing when defendant James A.
Coburn came back to work after 8-28-15, (first day back) .”

Ruling: Satisfied by defendants’ document responses (Docket
# 59, at 12}.
Request 45: “Request any and ali documents pertaining to defendant
Pritcher’s arrest in 2d17 for assault on a prisoner or transfer
out of Attica CF in 2017."

Ruling: Denied. Pritcher is not a defendant.
Request 46: “Request the documents showing when any defendants got
promotions, pay cuts, locked out of the prison by the
superintendent or unauthorized pay increases over the course of

five years.”

16
Ruling: Denied as irrelevant and burdensome.

Request 47: Documents or articles regarding how many cases and
what types of cases the Attorney General's Office has settled with
inmates or employees at Attica between 2011 and 2018, including
amounts, case citations and decision details.

Ruling: Denied as overbroad. However, 4s discussed above in
the Court’s ruling on Request 1, defense counsel will provide any
grievances or lawsuits in the personnel files of defendants.
Request 48: A signed letter: by defendant Coburn’s doctor stating
defendant Coburn was seen on 8/28/15 as well as receipts from
hospital bills from that date until 2017.

Ruling: Denied. Rélevant medical records have already been.
turnéd over. This request calls for the creation of documents not
currently in existence.

Request 49: Arrest report on Officer Pritcher, and any complaints
regarding any named defendants from inmates between 2011 and 2018.

Ruling: Denied. Pritcher is not a party and defense counsel
has agreed to look for any other complaints regarding named
defendants in their personnel files.

Request 50: “Any initial disclosures the defendants know of that
pertain to the newly added by name only defendants starting with
Bly, Diekert, Bell, Conchran, Zolan, Leonard, .. . etc. The same

way the first eight/seven defendants had to submit discovery

17
disclosures to Plaintiff, and the other 19 defendants are asked to
do the same.”

Ruling: Denied as incomprehensible. Defendants have already

filed Rule 26 initial disclosures. See Docket ## 39, 80.
Request 51: Documents retained at Attica regarding “the reasons
why camera’s [sic] had to be ordered to put in Attica everywhere”
including memos, directives or policies regarding any FBI or Bod
veports which are critical of Attica regarding complaints of the
type made by plaintiff.

Ruling: Denied. Note, however, that under the Court’s rvuling

on Request 16, defense counsel will produce any such FBI or DOJ
report it has in its possession.
Request 52: Records regarding names or those on duty “who took the
A-Block Gallery activity sheet’s [sic] and the 3-11 Galtery round
sheets on 8-19-15 to 8-27-15 at Attica CF for the mornings,
afternoons and evenings of the above-mentioned days."

Ruling: Denied. Defense counsel indicated in its responses
to plaintiff’s demands that these records do not exist and were
preserved for only 60 days. See Docket # 59, at 15. Defendants
produced the gallery sheets in their responses to plaintiff's
demands (Docket # 59, Ex. J).

Request 53: “Any documents held by the IRC supervisors officer at

Attica CF pertaining to defendant Coburn, e.g. what days between

18
8-17-15 and 8-27-15 did he do/fill out the A-Block gallery activity
sheets and the 3-11 Gallery round sheets on A-1 gallery.”

Ruling: Denied. befendants’ counsel indicated in their

responses to plaintiff's demands that these records to do not exist
and are preserved for only 60 days. see Docket # 59, at 15.
Defendants produced the gallery sheets in their responses to
plaintiff's demands (Docket # 59, Ex. J).
Request 54: “Any documents, reports. . . etc. held by the IRC
supervisors officer and or Albany office that states what the marks
of X or the circle means around the cell locations on A-1 gallery
at Attica CF on the days of 8-20-15 to 8-27-15."

Ruling: Denied as incomprehensible.

Request 55: “Any documents, log book entry, reports, statements.
etc [sic] pertaining to the identity of the officer who was
working/on duty with C.0. Kingsley on 8-28-15 during that mornings
[sic] admissions process/strip frisk of the Plaintiff in the [MHU]
RCTP duty post. ... i.e. was it C.O. Biekert or C.0. Bly, who was
strip frisking the Plaintiff with C.O. Kingsley on 8-28-15.”

Ruling: Granted insofar as any such documents exist. Defense
counsel has represented that defendants were unable to locate any
responsive documents. See Docket # 59, at 15. Defense counsel is
reminded however, that if such documents do exist, defendants must

supplement their response to this request.

19
Request 56: What duties were defendant Biekert performing on the
morning of 8-28-15?

Ruling: Satisfied. See Docket # 59, at 16.

Request 57: Any documents relating to what duties defendant Bly
was performing on the morning of 8-28-15.

Ruling: Satisfied. “See Decket # 59, at 16.

Request 58: “Any document , log book entries, reports. . . etc.
showing the duty post of the officer who was monitoring the
camera's [sic] of cell #7 in the [MHU] RCTP area in Attica CF.”

Ruling: Granted insofar as any such records exist. Defense
counsel has represented that defendants were unable to locate any
responsive documents. See Docket # 59, at 15. Defense counsel is
reminded however, that if such documents do exist, defendants must
supplement their response to this request.

Request 59: Documents showing the full namés of various individuals
who are not parties to this case.

Ruling: Satisfied. Based on the limited information plaintiff
provided, defendants gave two names. see Docket # 59 at 16. None
of the individuals are parties to this case.

Request 60: “Any documents showing the full names of C.O. Noland
the SHU escort officer on 8-25-18 of the Plaintiff, C.O.W. . . who
is stated in a grievance filed under A-65157-15 on 8-17-15, Co.
[sic] ¥. . . whose last names was in Plaintiff’s Article 75 Motion

to Attica CF superintendent Dale Artus.”

20
Ruling: Satisfied. Based on the limited information provided,

defendants provided two names. See Docket # 59, at 16. In their
opposition to plaintiff's motion, defendants indicated that the
“facility was unable to identify ‘officer ¥’ based on the limited
information provided.” Docket # 82, at 5.
Request 61: “Any document, movement & control document of a
transfer or not pertaining to where the inmate witnessés are
located currently. . .” included are list of last names and cell
or identification numbers of those inmates whose location is
sought.

Ruling: Denied as compromising security and inmate safety.
Request 62: “The entire hearing packet for the Plaintiffs [sic]
superintendent hearing. . .” (remainder of sentence cut off).

Ruling: Granted. In their responses to plaintiffi’s demands,
defendants indicated that the hearing packet has already been
produced. See Docket # 59, at 17. Given the importance of this
document, defendants shall provide it again to plaintiff.

Request 63: Medical records from ECMC Hospital in Buffalo from
Plaintiff's visit regarding the alleged incident on 8-28-15.

Ruling: Granted. The records, however, cannot be sent until
plaintiff signs and returns a HIPAA release form. See Docket #
82, at 5. Once received, defense counsel will seek any records
responsive to this request. A HIPAA release form was attached as

Exhibit E to defendants’ responses to plaintiff’s document request

21
(Docket # 59, EX, BE). Defense counsel shall send another HIPAA
release to plaintiff.

Request 64: Ail documents or reports From the OSI agent and Albany
office regarding the alleged incident on 8/28/15.

Ruling: Satisfied. See Docket # 59, at 17.

Request 65: “Any document, report or log book entries with the
full name of the nurse who stated that the Plaintiff refused
admission vitals, was unresponsive and did not answer her on her
nursing progress note on 8-28-15 in the [MRU] RCTP area at Attica
cr.”

Ruling: Granted insofar as any such records exist. Defense
counsel has represented that defendants were unable to locate any
responsive documerits. See Docket # 59, at 18. Defense counsel is
reminded however, that if such documents do exist, defendants must
supplement their response to this request.

Request 66: vany document, log book entries or reports that clearly
show C.O. Puma/Puna full name on 8-28-15, he was the Officer who
endorsed C.O. Coburns [sic] MBR on 8-28-15?"

Ruling: Satisfied. See Docket # 59, at 18.

Request 67: “Any document, log book entries held by the IRC
Supervisors office at Attica CF showing the full names of the two
Officers on duty on 8-28-15, one located in front of the A-mess
hall gate and the othe [sic] at the B-mess hall gate.”

Ruling: Satisfied. See Docket # 59, at 18.

22
Request 68: “Any Gocuments, reports, log book entries or statements
made by staff pertaining to the full name of the SHU Officer in
the photographs of the Plaintiff during the medical Injury [sic]
photo's process on 8-28-15 after the incident near the OM~Post.
e.g. [sic] the Officer is the one holding tightly to the
Plaintiff's left arm in the photographs, he is a chubby white male
looking at the Plaintiff menacingly.”
Ruling: Satisfied. See Docket # 59, at 20.
Conclusion
For the reasons explained above, plaintiff's motion to compel
(Docket # 78) is granted in part and denied in part. Consistent
with this Decision and Order, defendants shall provide the
dowuments and information detailed above by November 6, 2019. Also

by November 6, 2019, defendants shall answer plaintiff's

 

interrogatories (see Docket ## 74, 83, 86).

SO ORDERED.

 

 

 

Dated: September 2, 2019
Rochester, New York

23
